Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-05537 Nicholas Money Market Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 12/31/2009 Date of Reporting Period: 03/31/2009 Item 1. Schedule of Investments. Nicholas Money Market Fund, Inc. Schedule of Investments (unaudited) AS OF: 03/31/2009 Principal Maturity Yield to Amortized Amount Date Maturity Cost COMMERCIAL PAPER 91.19% $1,000,000 Nestle Capital Corporation 04/01/2009 1.10% $ 1,000,000 2,000,000 BASF SE 04/02/2009 0.81% 1,999,955 500,000 Pfizer Inc. 04/02/2009 1.22% 499,984 650,000 Chevron Corporation 04/03/2009 0.41% 649,985 765,000 PepsiAmericas, Inc. 04/03/2009 0.35% 764,985 430,000 PepsiAmericas, Inc. 04/03/2009 0.35% 429,992 1,165,000 Novartis Finance Corporation 04/06/2009 0.15% 1,164,976 1,005,000 Wisconsin Electric Power Company 04/06/2009 0.30% 1,004,958 1,095,000 Hewlett-Packard Company 04/07/2009 0.41% 1,094,927 580,000 Procter & Gamble International Funding S.C.A. 04/07/2009 0.36% 579,966 2,675,000 Kimberly-Clark Worldwide, Inc. 04/08/2009 0.24% 2,674,875 500,000 American Honda Finance Corporation 04/09/2009 0.51% 499,944 2,115,000 Franklin Resources, Inc. 04/13/2009 0.35% 2,114,753 1,000,000 Franklin Resources, Inc. 04/13/2009 0.35% 999,883 1,000,000 Toyota Motor Credit Corporation 04/13/2009 0.51% 999,833 365,000 ConocoPhillips Qatar Funding Ltd. 04/14/2009 0.41% 364,947 1,000,000 Hewlett-Packard Company 04/15/2009 0.36% 999,864 1,730,000 PepsiAmericas, Inc. 04/16/2009 0.28% 1,729,798 250,000 Philip Morris International Inc. 04/16/2009 0.91% 249,906 3,000,000 General Dynamics Corporation 04/17/2009 0.25% 2,999,667 1,000,000 Toyota Motor Credit Corporation 04/20/2009 0.55% 999,715 1,000,000 Parker-Hannifin Corporation 04/21/2009 0.46% 999,750 1,070,000 American Honda Finance Corporation 04/22/2009 0.66% 1,069,594 455,000 American Honda Finance Corporation 04/22/2009 0.66% 454,828 195,000 Walt Disney Company (The) 04/22/2009 0.15% 194,983 250,000 Parker-Hannifin Corporation 04/23/2009 0.46% 249,931 820,000 John Deere Bank S.A. 04/24/2009 0.32% 819,832 549,000 John Deere Credit Ltd. 04/24/2009 0.38% 548,870 1,000,000 Brown-Forman Corporation 04/27/2009 0.41% 999,711 1,180,000 Parker-Hannifin Corporation 04/28/2009 0.41% 1,179,646 400,000 Parker-Hannifin Corporation 04/29/2009 0.41% 399,876 1,250,000 Stanley Works (The) 04/29/2009 0.61% 1,249,417 740,000 Stanley Works (The) 04/29/2009 0.61% 739,655 1,000,000 General Dynamics Corporation 04/30/2009 0.33% 999,734 500,000 Hewlett-Packard Company 05/01/2009 0.46% 499,813 625,000 Hewlett-Packard Company 05/01/2009 0.36% 624,818 1,000,000 Toyota Motor Credit Corporation 05/04/2009 0.51% 999,542 1,525,000 ConocoPhillips Qatar Funding Ltd. 05/05/2009 0.66% 1,524,064 2,345,000 Johnson & Johnson 05/05/2009 0.34% 2,344,247 1,000,000 Parker-Hannifin Corporation 05/06/2009 0.41% 999,611 2,000,000 Abbott Laboratories 05/07/2009 0.30% 1,999,400 750,000 Verizon Communications Inc. 05/07/2009 1.17% 749,138 500,000 Verizon Communications Inc. 05/08/2009 1.17% 499,409 1,250,000 Brown-Forman Corporation 05/11/2009 0.42% 1,249,431 1,000,000 ConocoPhillips Qatar Funding Ltd. 05/13/2009 0.91% 998,950 985,000 Walt Disney Company (The) 05/14/2009 0.36% 984,588 535,000 Johnson & Johnson 05/18/2009 0.30% 534,791 500,000 Stanley Works (The) 05/18/2009 0.66% 499,576 1,500,000 Verizon Communications Inc. 05/18/2009 0.86% 1,498,335 750,000 Stanley Works (The) 05/19/2009 0.56% 749,450 945,000 Procter & Gamble International Funding S.C.A. 05/20/2009 0.46% 944,421 1,750,000 Campbell Soup Company 05/29/2009 0.30% 1,749,154 1,130,000 Campbell Soup Company 05/29/2009 0.30% 1,129,454 1,000,000 Procter & Gamble International Funding S.C.A. 06/01/2009 0.41% 999,322 1,000,000 ConocoPhillips 06/02/2009 0.33% 999,432 1,000,000 American Honda Finance Corporation 06/03/2009 0.63% 998,915 1,000,000 Procter & Gamble International Funding S.C.A. 06/03/2009 0.51% 999,125 750,000 Hewlett-Packard Company 06/04/2009 0.39% 749,493 750,000 American Honda Finance Corporation 06/05/2009 0.61% 749,188 1,000,000 General Re Corporation 06/08/2009 0.41% 999,244 765,000 Abbott Laboratories 06/09/2009 0.20% 764,707 2,000,000 Pfizer Inc. 06/10/2009 0.36% 1,998,639 635,000 Pfizer Inc. 06/11/2009 0.37% 634,549 500,000 Pfizer Inc. 06/16/2009 0.37% 499,620 368,000 Verizon Communications Inc. 06/16/2009 0.71% 367,456 500,000 Verizon Communications Inc. 06/16/2009 0.71% 499,261 2,000,000 Wal-Mart Stores, Inc. 06/16/2009 0.56% 1,997,678 1,000,000 Deere & Company 06/17/2009 0.38% 999,209 1,300,000 Nestle Capital Corporation 06/23/2009 0.41% 1,298,801 1,000,000 Deere & Company 06/24/2009 0.36% 999,183 1,005,000 Campbell Soup Company 06/26/2009 0.30% 1,004,280 805,000 Eli Lilly and Company 07/08/2009 0.30% 804,343 1,015,000 Eli Lilly and Company 07/08/2009 0.30% 1,014,171 1,825,000 Coca-Cola Company (The) 07/20/2009 0.43% 1,822,658 333,000 Procter & Gamble International Funding S.C.A. 08/04/2009 0.51% 332,422 425,000 Procter & Gamble International Funding S.C.A. 08/04/2009 0.51% 424,262 1,000,000 Johnson & Johnson 08/17/2009 0.50% 998,122 1,655,000 Nestle Capital Corporation 08/31/2009 0.51% 1,651,506 TOTAL Commercial Paper (COST: $78,912,518) 78,912,518 Page 1 FIXED RATE CORPORATE NOTES 6.50% 2,500,000 General Re Corporation, 9.00% 09/12/2009 1.31% 2,587,045 750,000 BellSouth Communications, 4.20% 09/15/2009 1.65% 758,689 2,250,000 SBC Communications Inc., 4.125% 09/15/2009 1.72% 2,274,594 TOTAL Fixed Rate Corporate Notes (COST: $5,620,328) 5,620,328 FLOATING RATE CORPORATE NOTES 2.32% 22,263 American Family Financial Services, Inc. 04/01/2009 0.10% 22,263 800,000 IBM International Group Capital LLC Floating Rate Note 07/29/2009 1.48% 800,117 1,185,000 Walt Disney Company (The) Floating Rate Global Note 09/10/2009 1.32% 1,185,351 TOTAL Floating Rate Corporate Notes (COST: $2,007,731) 2,007,731 TOTAL SECURITY HOLDINGS 100.01% (COST: $86,540,577) 86,540,577 LIABILITIES, NET OF OTHER ASSETS (0.01)% (4,923) TOTAL NET ASSETS $86,535,654 % OF NET ASSETS As of March 31, 2009, there were no differences between the total cost of securities for financial reporting purposes and federal income tax purposes. For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2009 in valuing the Funds investments carried at value: Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs 86,540,577 Level 3 - Significant Unobservable Inputs Total $86,540,577 Page 2 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Money Market Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 05/28/2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 05/28/2009 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 05/28/2009
